831 F.2d 537
1987-2 Trade Cases   67,809
NOBEL SCIENTIFIC INDUSTRIES, INC., Plaintiff-Appellant,v.BECKMAN INSTRUMENTS, INC., Defendant-Appellee.
No. 86-2595.
United States Court of Appeals,Fourth Circuit.
Argued April 7, 1987.Decided Oct. 27, 1987.

Appeal from the United States District Court for the District of Maryland at Baltimore.  Walter E. Black, Jr., District Judge.  (CA-80-3073).
Edward Lee Blanton, Jr.  (Kevin M. McGeady, Blanton & McCleary, Towson, Md., on brief), for plaintiff-appellant.
Richard L. Horn (Sheldon Karon, George Vernon, Karon, Morrison & Savikas, Ltd., Chicago, Ill., William W. Cahill, Jr., Dana N. Pescosolido, Weinberg & Green, Baltimore, Md., William H. May, Fullerton, Cal., on brief), for defendant-appellee.
Before RUSSELL, PHILLIPS and SPROUSE, Circuit Judges.
DONALD RUSSELL, Circuit Judge:


1
This is an anti-trust action in which the plaintiff charges that the defendant has monopolized the market in reagents designed for use in analyzers manufactured under patent by the defendant through various acts violative of the Federal anti-trust laws.  The analyzers involved are "machines which process blood samples in other body fluid samples, analyzing them for various chemical components."1   The defendant is a manufacturer of such machines.  Among its machines are the ASTRA 4 and ASTRA 8 analyzers, which have a broader range of capabilities than many analyzers and have a capacity to interrupt routine testing to do a stat or emergency test.  The defendant, however, is not the only manufacturer of analyzers;  there are a substantial number of manufacturers of such analyzers.


2
In order to operate any analyzer, various reagents are required.  While the basic concept of the reagents used in any analyzer is similar, it seems that each analyzer requires some adjustment in the reagents to be used in its operation.  The defendant and the plaintiff are both engaged in the manufacture and sale of reagents for use in the analyzers.  The analyzers sold by the defendant are covered by patents;  but its reagents are not so covered and it must compete in the market with the reagents of other manufacturers, including the plaintiff, in the sale of the reagents.  It is, however, the plaintiff's contention that the defendant had achieved a strong, if not dominant, position in the sale of certain of its analyzers, especially the ASTRA models, and that it had illegally used this position in an attempt to achieve a monopoly in the sale of reagents for use in those machines.  It is this alleged attempt to achieve a monopoly in the furnishing of reagents for use in analyzers manufactured by this defendant which is the basis of the claim of the plaintiff.


3
Following the filing of this action, the parties engaged in extensive discovery proceedings during which all phases of plaintiff's claim were canvassed and the factual bases of its charges were developed.  At the completion of the discovery the defendant moved for summary judgment.  In disposing of that motion, the district court found that the "parties agree[d] on most of the facts" and that their only differences related to "the legal conclusions to be drawn from those facts."    Under those circumstances, the district court concluded that the case was properly one for summary judgment and, in a carefully reasoned opinion, it held that the motion of the defendant for summary judgment should be granted.  It accordingly entered judgment in favor of the defendant.  The plaintiff has appealed.  We affirm the judgment of the district court on the opinion of the district court.    Nobel Scientific Industries, Inc. v. Beckman Instruments, Inc., 670 F. Supp. 1313 (D.Md.1986).


4
AFFIRMED.



1
 This is the description of the machine as given by the district judge in his opinion